Appellant was convicted with appellant in No. 80, April Term, 1925, (Com. v. Neff), in which an opinion has this day been filed affirming the conviction. The record shows that appellant was seen on Piper's Hill with other appellants, but not at the scene of the affray; there is no evidence to connect him with the offenses of which he was convicted; we must therefore sustain his appeal.
Judgment reversed and record remitted with instructions to discharge appellant.
Similar judgments were rendered in the cases of Commonwealth v. Sliter, appellant, April T., 1925, No. 84;
Commonwealth v. Koontz, appellant, April T., 1925, No. 89. *Page 255